Filed 11/19/20                                       Case 20-20457                       Doc 407



                 1   16

                 2   J. RUSSELL CUNNINGHAM, SBN 130578
                     NICHOLAS L. KOHLMEYER, SBN 299087
                 3   BENJAMIN C. TAGERT, SBN 330242
                     DESMOND, NOLAN, LIVAICH & CUNNINGHAM
                 4
                     1830 15th Street
                 5   Sacramento, California 95811
                     Telephone: (916) 443-2051
                 6   Facsimile: (916) 443-2651
                 7   Attorneys for Kimberly J. Husted
                     Plaintiff and Chapter 7 Trustee
                 8

                 9
             10                             UNITED STATES BANKRUPTCY COURT
             11                              EASTERN DISTRICT OF CALIFORNIA
             12
                                                        SACRAMENTO DIVISION
             13
                     In re:                                      Case No. 20-20457-C-7
             14                                                  Chapter 7
             15      NORTH VALLEY DERMATOLOGY CTR,
             16
                                          Debtor.
             17
                     KIMBERLY J. HUSTED, in her capacity as      Adversary No.:
             18      Trustee for the Estate of North Valley
                     Dermatology Ctr,
             19

             20                               Plaintiff,

             21      vs.

             22      KAFELE HODARI, F. PAUL SAJBEN,
                     STEPHEN A. VANNUCCI, DONALD F.
             23
                     RICHEY, DONALD F. RICHEY, M.D., INC.,
             24      STEPHEN A. VANNUCCI, M.D., INC., F.
                     PAUL SAJBEN, M.D., A PROFESSIONAL
             25      CORPORATION and KAFELE T. HODARI,
                     M.D., INC.,
             26
                                              Defendants.
             27

             28
                                                                     1
Filed 11/19/20                                          Case 20-20457                                                 Doc 407



                 1

                 2                                              COMPLAINT

                 3           Plaintiff KIMBERLY J.HUSTED (“Trustee”), in her capacity as the Chapter 7 trustee for

                 4   the above-captioned bankruptcy estate of NORTH VALLEY DERMATOLOGY CTR

                 5   (“Debtor”), for her complaint against KAFELE HODARI (“Hodari”), F. PAUL SAJBEN

                 6   (“Sajben”), STEPHEN A. VANNUCCI (“Vannucci”), DONALD F. RICHEY (“Richey”),

                 7   DONALD F. RICHEY, M.D., INC. (“DFRI”), STEPHEN A. VANNUCCI, M.D., INC.

                 8   (“SAVI”), F. PAUL SAJBEN, M.D., A PROFESSIONAL CORPORATION (“FPSI”) and

                 9   KAFELE T. HODARI, M.D., INC. (“KTHI”) (collectively “Defendants”), upon knowledge with
             10      respect to her own acts and upon information and belief and to the best of her knowledge with
             11      respect to all other matters, respectfully alleges as follows:
             12                                              Nature of this Action

             13              1.      The Trustee commences this adversary proceeding for a judgment: (a) avoiding

             14      preferences and fraudulent transfers; (b) disallowing claims; and (c) granting such other and

             15      further relief as is just and proper.

             16                                     Jurisdiction; Venue; Statutory Bases

             17              2.      This Court has jurisdiction of this proceeding under 28 U.S.C. §§ 157 and 1334.

             18              3.      Venue of the bankruptcy case and of this proceeding is proper in this District under

             19      28 U.S.C. §§ 1408 and 1409.

             20              4.      The statutory predicates for the relief herein are 11 U.S.C. §§ 502(d), 544(b),

             21      548(b), 548(a)(1), 550(a), and 551, 11 U.S.C. § 101 et seq. (collectively the “Bankruptcy Code”),

             22      and Federal Rule of Bankruptcy Procedure 7001(1) (the “Bankruptcy Rules”).

             23              5.      This matter is a core proceeding under 28 U.S.C. § 157(b)(2)(B), (C), and (F).

             24              6.      The Trustee consents to the entry of final orders or judgment by the Bankruptcy

             25      Court if it is determined that consent of the parties is required by the Bankruptcy Court to enter

             26      final orders or judgment consistent with Article III of the United States Constitution.

             27      ///

             28      ///
                                                                           2
Filed 11/19/20                                        Case 20-20457                                               Doc 407



                 1                                    The Parent Bankruptcy Case

                 2           7.     The Debtor is a general partnership organized under the laws of California that

                 3   operated a dermatology practice from 2010 through 2020 at 251 Cohasset Road, Chico,

                 4   California. The Debtor’s general partners have included defendants KTHI, FPSI, SAVI and

                 5   DFRI.

                 6           8.     On January 28, 2020, the Debtor’s parent bankruptcy case was commenced by a

                 7   voluntary Chapter 11 petition and converted to a case under Chapter 7 on April 21, 2020. The

                 8   Trustee has served as duly appointed trustee for the Debtor’s bankruptcy estate since March 12,

                 9   2020.
             10              9.     The Debtor’s petition was signed by Sajben pursuant to an authorizing resolution
             11      executed by Vannucci and Sajben on behalf of SAVI and FPSI.
             12                                                 The Parties

             13              10.    Defendant Hodari is an individual and at all times alleged herein the sole

             14      shareholder, director, and officer for defendant KTHI, a California corporation. KTHI was a

             15      general partner of the Debtor from at least November 2012 through August 2019.

             16              11.    Defendant Sajben is an individual and at all times alleged herein the sole

             17      shareholder, director, and officer of FPSI, a California corporation. FPSI has been a general

             18      partner of the Debtor since at least September 2010 through the petition date.

             19              12.    Defendant Vannucci is an individual and at all times alleged herein the sole

             20      shareholder, director, and officer of SAVI, a California corporation. SAVI has been a general

             21      partner of the Debtor since at least September 2010 through the petition date.

             22              13.    Defendant Richey is an individual and at all times alleged herein the sole

             23      shareholder, director, and officer of DFRI, a California corporation. DFRI has been a general

             24      partner of the Debtor from at least September 2010 through December 2016.

             25                                                    Facts

             26              14.    On June 3, 2019, an arbitrator issued an award against the Debtor in favor of OMAR

             27      ON and BARBARA ON (collectively “On Creditors”) that included over $1,016,000 wage-related

             28      damages and interest for the period 2010 through 2013. On November 12, 2019, the arbitrator
                                                                           3
Filed 11/19/20                                       Case 20-20457                                                Doc 407



                 1   awarded an additional $1,480,000 attorney fees and costs. An approximate $2.5 million final

                 2   award was issued in favor of the On Creditors on December 16, 2019.

                 3           15.   In September 2019, defendants Sajben and Vannucci entered into separate written

                 4   employment agreements (collectively “Employment Contracts”) with an entity denominated as

                 5   NORTH VALLEY DERMATOLOGY, a California professional medical corporation (“NVDI”).

                 6   The Sajben employment agreement was signed by defendant Sajben on his own behalf and as

                 7   NVDI’s President. The Vannucci employment agreement was signed by defendant Vannucci on

                 8   his own behalf and as NVDI’s President. NVDI is not a corporation identifiable in the records of

                 9   the California Secretary of State as having been incorporated or otherwise doing business.
             10      Vannucci and Sajben contend that: (a) the Debtor is the party identified in the Employment
             11      Contracts as NVDI; (b) reference to that entity in the Employment Contracts was a clerical error;
             12      and (c) subsequent Debtor payments (identified amongst those described herein as Partner Draws)
             13      were in the nature of wages as opposed to owner distributions. The Employment Contracts were
             14      not disclosed in the Debtor’s Schedules nor were their purported execution disclosed in the
             15      Debtor’s Statement of Financial Affairs. NVDI was not identified as a tradename in the Debtor’s
             16      Petition.
             17              16.   On the petition date, the Debtor owed noncontingent and liquidated general
             18      unsecured obligations aggregating about $2.6 million, including the $2.5 million award to the On

             19      Creditors.

             20              17.   From January 29, 2018 through January 28, 2020, the aggregate value of the

             21      Debtor’s property received by defendants KTHI, FPSI and SAVI, including portions paid directly

             22      to defendants Sajben and Vannucci as purported compensation under the Employment Contracts,

             23      was $4,241,419.74 (collectively “Partner Draws”):

             24      ///

             25      ///

             26      ///

             27      ///

             28      ///
                                                                         4
Filed 11/19/20                                       Case 20-20457                                          Doc 407



                 1

                 2            Partner                                     Draw
                 3            KTHI                                  $857,163.02
                 4            FPSI                                $1,349,998.03
                 5            SAVI                                $2,034,258.69
                 6            Total                               $4,241,419.74
                 7

                 8           18.     Hodari received and benefitted from the following Partner Draws received by
                 9   KTHI:
             10

             11               Date                                     Amount
             12               1/31/18                                 $4,355.64
             13               2/14/18                                $18,288.13
             14               2/28/18                                $44,690.74
             15               3/15/18                                $35,921.22
             16               3/31/18                                $16,173.59
             17
                              4/15/18                                $17,616.23
             18
                              4/30/18                                $27,965.82
             19
                              5/14/18                                $20,171.00
             20
                              5/24/18                                $29,967.76
             21
                              5/31/18                                $30,763.64
             22
                              7/15/18                                 $1,217.49
             23
                              8/31/18                                $54,712.49
             24
                              9/30/18                                $22,990.20
             25
                              10/15/18                               $21,368.17
             26
                              10/31/18                               $16,287.16
             27
                              11/15/18                               $65,209.09
             28
                                                                      5
Filed 11/19/20                                Case 20-20457                                               Doc 407



                 1    1/31/19                                  $42,988.74
                 2    2/15/19                                  $10,820.94
                 3    2/28/19                                  $28,268.54
                 4    3/15/19                                    $5,218.55
                 5    4/15/19                                  $29,849.94
                 6    4/30/19                                  $32,324.78
                 7    5/14/19                                  $29,342.94
                 8    6/30/19                                  $41,600.52
                 9    7/15/19                                  $47,345.41
             10       7/31/19                                  $64,371.37
             11       8/15/19                                  $25,175.77
             12       8/25/19                                  $25,609.07
             13
                      8/31/19                                  $46,547.78
             14
                      TOTAL                                   $857,163.02
             15

             16
                     19.     Sajben received and benefitted from the following Partner Draws received by FPSI:
             17

             18
                      Date                                        Amount
             19
                      1/31/18                                  $20,538.97
             20
                      2/14/18                                  $13,146.48
             21
                      2/28/18                                  $31,899.56
             22
                      3/15/18                                  $16,078.42
             23
                      3/31/18                                  $22,982.48
             24
                      4/15/18                                    $4,857.14
             25
                      4/30/18                                  $46,184.45
             26
                      5/14/18                                  $27,634.38
             27
                      5/24/18                                  $19,276.77
             28
                                                                 6
Filed 11/19/20                  Case 20-20457                Doc 407



                 1   5/31/18                    $29,326.03
                 2   6/30/18                    $30,603.12
                 3   7/15/18                    $16,371.38
                 4   7/31/18                     $5,943.92
                 5   8/31/18                    $57,925.18
                 6   9/15/18                     $1,995.40
                 7   9/30/18                    $46,132.16
                 8   10/15/18                   $32,086.12
                 9   10/31/18                   $56,169.86
             10      11/15/18                   $33,760.80
             11      11/30/18                    $3,899.89
             12      12/15/18                    $6,756.79
             13
                     12/31/18                   $15,682.47
             14
                     1/15/19                    $23,364.14
             15
                     1/31/19                    $11,930.75
             16
                     2/15/19                    $26,981.96
             17
                     2/28/19                    $43,008.60
             18
                     3/15/19                    $14,930.78
             19
                     3/31/19                    $20,912.27
             20
                     4/15/19                    $47,464.56
             21
                     4/30/19                    $44,839.85
             22
                     5/14/19                    $42,819.34
             23
                     5/31/19                    $39,485.56
             24
                     6/15/19                    $45,990.74
             25
                     6/30/19                    $64,174.45
             26
                     7/15/19                    $30,989.73
             27
                     7/31/19                    $18,044.03
             28
                                                 7
Filed 11/19/20                                       Case 20-20457                                            Doc 407



                 1            8/15/19                                 $41,572.99
                 2            8/25/19                                 $31,335.31
                 3            8/31/19                                 $49,790.14
                 4            9/15/19                                 $26,183.62
                 5            9/15/19                                  $1,653.07
                 6            10/18/19                                $19,823.68
                 7            11/1/19                               $103,527.06
                 8            11/15/19                                 $9,672.55
                 9            11/29/19                                 $8,826.92
             10               12/13/19                                 $6,635.51
             11               12/27/19                                 $6,635.51
             12               1/9/20                                   $7,436.37
             13
                              1/10/20                                  $9,808.78
             14
                              1/24/20                                 $12,907.99
             15
                              TOTAL                                $1,349,998.03
             16

             17
                             20.     Vannucci received and benefitted from the following Partner Draws received by
             18
                     SAVI:
             19

             20
                              Date                                      Amount
             21
                              1/31/18                                 $22,569.43
             22
                              2/14/18                                 $36,393.90
             23
                              2/28/18                                 $59,686.13
             24
                              3/15/18                                 $55,994.51
             25
                              3/31/18                                 $49,132.63
             26
                              4/15/18                                 $26,662.64
             27
                              4/30/18                                 $27,293.57
             28
                                                                       8
Filed 11/19/20                  Case 20-20457                Doc 407



                 1   5/14/18                    $54,294.57
                 2   5/24/18                    $45,241.27
                 3   5/31/18                    $37,143.20
                 4   6/15/18                    $22,863.01
                 5   6/30/18                    $56,230.08
                 6   7/15/18                    $19,840.29
                 7   7/31/18                    $18,344.34
                 8   8/22/18                     $5,143.04
                 9   8/31/18                    $72,176.06
             10      9/15/18                     $2,037.55
             11      9/30/18                    $63,753.71
             12      10/15/18                   $54,520.90
             13
                     10/31/18                   $66,798.32
             14
                     11/15/18                   $61,633.30
             15
                     11/30/18                   $17,152.16
             16
                     12/15/18                   $15,041.91
             17
                     12/31/18                   $30,203.73
             18
                     1/15/19                    $32,022.82
             19
                     1/31/19                    $46,053.94
             20
                     2/15/19                    $32,851.40
             21
                     2/28/19                    $40,832.14
             22
                     3/15/19                    $34,648.53
             23
                     3/31/19                    $16,009.42
             24
                     4/15/19                    $43,635.31
             25
                     4/30/19                    $54,425.75
             26
                     5/14/19                    $53,920.97
             27
                     5/31/19                    $27,411.80
             28
                                                 9
Filed 11/19/20                                        Case 20-20457                                                 Doc 407



                 1             6/15/19                                  $50,454.37
                 2             6/30/19                                  $67,264.16
                 3             7/15/19                                  $58,762.64
                 4             7/31/19                                  $93,699.09
                 5             8/15/19                                  $26,073.32
                 6             8/25/19                                  $37,528.50
                 7             8/31/19                                  $62,162.51
                 8             9/15/19                                  $38,242.39
                 9             10/18/19                                 $29,855.76
             10                11/1/19                                 $163,822.04
             11                11/15/19                                 $25,858.15
             12                11/29/19                                 $16,306.71
             13
                               12/13/19                                 $25,973.57
             14
                               12/27/19                                  $8,023.33
             15
                               1/10/20                                   $8,875.56
             16
                               1/24/20                                  $19,394.26
             17
                               TOTAL                                 $2,034,258.69
             18

             19
                             21.     Each of the Partner Draws were made at a time when Hodari, Sajben, and Vannucci
             20
                     knew or should have known of the Debtor’s litigation with the On Creditors.
             21
                                                         First Claim for Relief
             22                             Avoidance and Recovery of Fraudulent Transfer
                                                   (11 U.S.C. §§ 548 (b) and 550 (a))
             23
                                     (As to Hodari, Sajben, Vannucci, KTHI, FPSI and SAVI only)
             24              22.     The Trustee repeats and realleges each of the foregoing allegations as if fully set
             25      forth herein.
             26              23.     The Partner Draws and Employment Contracts were made within 2 years before
             27      the petition date.
             28
                                                                         10
Filed 11/19/20                                         Case 20-20457                                                 Doc 407



                 1           24.      The Partner Draws and Employment Contracts were made to general partners of

                 2   the Debtor.

                 3           25.      The Debtor was insolvent on the date each of the Partner Draws and Employment

                 4   Contracts were made or became insolvent as a result.

                 5           26.      Based upon the foregoing, the Trustee is entitled to an order and judgment: (a)

                 6   avoiding the Partner Draws and Employment Contracts under 11 U.S.C. § 548 (b); (b) recovering

                 7   the Partner Draws and Employment Contracts or their value from defendants Hodari, Sajben,

                 8   Vannucci, KTHI, FPSI and SAVI under 11 U.S.C. § 550 (a); and (c) awarding pre- and post-

                 9   judgment interest thereon from the date of demand to the date of payment or other satisfaction of
             10      such order and judgment.
             11                                          Second Claim for Relief
                                             Avoidance and Recovery of Fraudulent Transfer
             12
                                                 (11 U.S.C. §§ 548 (a)(1)(A) and 550 (a))
             13                       (As to Hodari, Sajben, Vannucci, KTHI, FPSI and SAVI only)

             14              27.      The Trustee repeats and realleges each of the foregoing allegations as if fully set

             15      forth herein.

             16              28.      The Partner Draws and Employment Contracts made within 2 years before the

             17      petition date.

             18              29.      Defendants Hodari, Sajben, Vannucci, KTHI, FPSI and SAVI were insiders of the

             19      Debtor when the Partner Draws and Employment Contracts were made.

             20              30.      The Partner Draws and Employment Contracts were made with actual intent to

             21      hinder, delay, or defraud the On Creditors.

             22              31.      The Debtor’s obligation to the On Creditors arose before each of the Partner Draws

             23      and Employment Contracts were made.

             24              32.      Based upon the foregoing, the Trustee is entitled to an order and judgment: (a)

             25      avoiding the Partner Draws and Employment Contracts under 11 U.S.C. § 548 (a)(1)(A); (b)

             26      recovering the Partner Draws or their value from defendants Hodari, Sajben, Vannucci, KTHI,

             27      FPSI and SAVI under 11 U.S.C. § 550 (a); and (c) awarding of pre- and post-judgment interest

             28
                                                                          11
Filed 11/19/20                                        Case 20-20457                                                 Doc 407



                 1   thereon from the date of demand to the date of payment or other satisfaction of such order and

                 2   judgment.

                 3                                      Third Claim for Relief
                                         Avoidance as Successor to Actual Unsecured Creditors
                 4                            (11 U.S.C. § 544 (b); Cal. Civ. Code § 3439)
                                     (As to Hodari, Sajben, Vannucci, KTHI, FPSI and SAVI only)
                 5
                              33.    The Trustee repeats and realleges each of the foregoing allegations as if fully set
                 6
                     forth herein.
                 7
                              34.    The On Creditors are an actual unsecured creditor with an allowable unsecured
                 8
                     claim.
                 9
                              35.    The Partner Draws and Employment Contracts were made with actual or
             10
                     constructive intent to hinder, delay, or defraud the On Creditors.
             11
                              36.    The Debtor was insolvent on the date each of the Partner Draws and Employment
             12
                     Contracts were made or became insolvent as a result.
             13
                              37.    The Debtor did not receive reasonably equivalent value for the Partner Draws or
             14
                     Employment Contracts.
             15
                              38.    The Debtor has an interest in the Partner Draws and Employment Contracts.
             16
                              39.    The Partner Draws and Employment Contracts were voidable by the On Creditors
             17
                     under California law on the petition date.
             18
                              40.    Based upon the foregoing, the Trustee is entitled to an order and judgment: (a)
             19
                     avoiding the Partner Draws and Employment Contracts under 11 U.S.C. § 544 (b)(1) and Cal. Civ.
             20
                     Code § 3439.07 (a)(1); (b) recovering the Partner Draws or their value from defendants Hodari,
             21
                     Sajben, Vannucci, KTHI, FPSI and SAVI under Cal. Civ. Code § 3439.07 (a)(3)(C); and (c)
             22
                     awarding of pre- and post-judgment interest thereon from the date of demand to the date of
             23
                     payment or other satisfaction of such order and judgment.
             24
                     ///
             25
                     ///
             26
                     ///
             27
                     ///
             28
                                                                         12
Filed 11/19/20                                        Case 20-20457                                                 Doc 407



                                                          Fourth Claim for Relief
                 1                                          Claim Disallowance
                 2                                          (11 U.S.C. § 502 (d))
                                                           (As to Vannucci only)
                 3
                            41.      The Trustee repeats and realleges each of the foregoing allegations as if fully set
                 4
                     forth herein.
                 5
                            42.      By Proof of Claim 15-1, defendant Vannucci asserts a $36,243.19 unsecured claim
                 6
                     entitled to priority under 11 U.S.C. § 507 (a)(5).
                 7
                            43.      Defendant Vannucci is a transferee of the Partner Draws and Employment
                 8
                     Contracts, which are avoidable pursuant to 11 U.S.C. § 548 (b) and (a)(1)(A).
                 9
                            44.      Defendant Vannucci has not paid the amount of the Partner Draws and Employment
             10
                     Contracts for which he is liable under 11 U.S.C. § 550(a).
             11
                            45.      The Trustee is entitled to a judgment pursuant to 11 U.S.C. § 502 (d) disallowing
             12
                     all claims of defendant Vannucci, including Proof of Claim 15-1, until such time as defendant
             13
                     Vannucci pays the Trustee an amount equal to the amount of the Partner Draws and Employment
             14
                     Contracts plus all interest accrued thereon.
             15
                                                         Fifth Claim for Relief
             16                                        Breach of Fiduciary Duty
                                               (Cal. Corp. Code §§ 16404 (a), 16405 (a))
             17                      (As to Hodari, Sajben, Vannucci, KTHI, FPSI and SAVI only)
             18             46.      The Trustee repeats and realleges each of the foregoing allegations as if fully set
             19      forth herein.
             20             47.      Defendants Hodari, Sajben and Vannucci, each as the sole shareholder, director,
             21      and officer for their respective corporations, defendants KTHI, FPSI and SAVI, were partners-in-
             22      fact of the Debtor at the time the Partner Draws were made.
             23             48.      Defendants Hodari, Sajben and Vannucci, through their respective control of
             24      defendants KTHI, FPSI and SAVI, each owe a fiduciary duty to the Debtor.
             25             49.      Defendants Hodari, Sajben and Vannucci breached that duty by depleting the
             26      Debtor of substantially all its assets and placing the Debtor in bankruptcy.
             27             50.      That breach caused the Debtor to suffer damages, including increased liability to
             28      the On Creditors, professional fees, and loss of goodwill, in an amount according to proof.
                                                                          13
Filed 11/19/20                                         Case 20-20457                                                Doc 407



                 1             51.   The Trustee is entitled to an order and judgment entitling the Trustee to recover

                 2   money damages from defendants Hodari, Sajben and Vannucci in an amount according to proof.

                 3                                       Sixth Claim for Relief
                                                               Indemnity
                 4
                                              (Cal. Corp. Code §§ 16401 (a)(2), 16306 (a))
                 5                   (As to Hodari, Sajben, Vannucci, KTHI, FPSI and SAVI only)

                 6             52.   The Trustee repeats and realleges each of the foregoing allegations as if fully set

                 7   forth herein.

                 8             53.   Defendants Hodari, Sajben and Vannucci, through their respective control of

                 9   defendants KTHI, FPSI and SAVI, failed to use reasonable care such that, during the period July

             10      24, 2018 through February 28, 2020, causing the Debtor to overbill Medicare.

             11                54.   That conduct of defendants Hodari, Sajben and Vannucci was a substantial factor

             12      in causing the Debtor to suffer harm, including professional fees related to the Debtor’s resulting

             13      obligations to Medicare and increased commission liability and payments to Debtor physician

             14      assistants, in an amount according to proof.

             15                55.   The Trustee is entitled to an order and judgment entitling the Trustee to recover

             16      money damages from defendants Hodari, Sajben and Vannucci in an amount according to proof.

             17                                         Seventh Claim for Relief
                                                       Partnership Contributions
             18                                (11 U.S.C. § 723; Cal. Corp. Code § 16405)
                                                          (As to all defendants)
             19
                               56.   The Trustee repeats and realleges each of the foregoing allegations as if fully set
             20
                     forth herein.
             21
                               57.   The Trustee anticipates allowed claims will exceed $3,000,000.00.
             22
                               58.   The Trustee anticipates a deficiency in available property to pay all allowed
             23
                     claims.
             24
                               59.   The Trustee is entitled to an order and judgment entitling the Trustee to recover
             25
                     money damages totaling the deficiency required to pay all allowed claims from defendants
             26
                     Hodari, Sajben, Vannucci, Richey, KTHI, FPSI, SAVI, and DPRI in an amount according to
             27
                     proof.
             28
                                                                         14
Filed 11/19/20                                        Case 20-20457                                                  Doc 407



                 1                                           Relief Requested

                 2          WHEREFORE, the Trustee prays that this Court grant the following relief against the

                 3   defendants:

                 4          A.        On the First Claim for Relief, judgment in favor of the Trustee and against

                 5   defendants Hodari, Sajben, Vannucci, KTHI, FPSI and SAVI avoiding the fraudulent transfers and

                 6   directing their return to the Trustee, pursuant to 11 U.S.C. §§ 548 (b) and 550 (a), plus interest

                 7   from the date of demand at the maximum legal rate and to the fullest extent allowable by applicable

                 8   law, together with costs and expenses of this action including, without limitation, attorney fees;

                 9          B.        On the Second Claim for Relief, judgment in favor of the Trustee and against
             10      defendants Hodari, Sajben, Vannucci, KTHI, FPSI and SAVI, avoiding the fraudulent transfers
             11      and directing their return to the Trustee, pursuant to 11 U.S.C. §§ 548 (a)(1)(A) and 550 (a), plus
             12      interest from the date of demand at the maximum legal rate and to the fullest extent allowable by
             13      applicable law, together with costs and expenses of this action including, without limitation,
             14      attorney fees;
             15             C.        On the Third Claim for Relief, judgment in favor of the Trustee and against the
             16      Partner Defendants and Doctor Defendants (a) avoiding the Partner Draws and Employment
             17      Contracts under 11 U.S.C. § 544 (b)(1) and Cal. Civ. Code § 3439.07 (a)(1), recovering the Partner
             18      Draws or their value from defendants Hodari, Sajben, Vannucci, KTHI, FPSI and SAVI under Cal.

             19      Civ. Code § 3439.07 (a)(3)(C), and awarding of pre- and post-judgment interest thereon from the

             20      date of demand to the date of payment or other satisfaction of such order and judgment.

             21             D.        On the Fourth Claim for Relief, judgment in favor of the Trustee and against

             22      defendant Vannucci disallowing any claims filed or otherwise held by the defendant and/or his

             23      assignee against the Debtor’s bankruptcy estate, including Proof of Claim 15-1 until the defendant

             24      returns the fraudulent transfers to the Trustee pursuant to 11 U.S.C. § 502 (d).

             25             E.        On the Fifth and Sixth Claims for Relief, judgment in favor of the Trustee and

             26      against defendants Hodari, Sajben and Vannucci, awarding money damages in an amount

             27      according to proof.

             28
                                                                         15
Filed 11/19/20                                       Case 20-20457                                               Doc 407



                 1          F.      On the Seventh Claim for Relief, judgment in favor of the Trustee and against the

                 2   defendants Hodari, Sajben, Vannucci, Richey, KTHI, FPSI, SAVI and DPRI, awarding money

                 3   damages totaling the deficiency in available property to pay all allowed claims in an amount

                 4   according to proof.

                 5          WHEREFORE, the Trustee prays for judgment as set forth above and for such other and

                 6   further relief as the Court deems necessary and proper.

                 7   Dated: November 19, 2020             DESMOND, NOLAN, LIVAICH & CUNNINGHAM

                 8                                        By: /s/ J. RUSSELL CUNNIGHAM
                 9                                               J. RUSSELL CUNNINGHAM
                                                                 Attorneys for Kimberly J. Husted,
             10                                                  Plaintiff and Chapter 7 Trustee

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                        16
